 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 1 of 10 PageID #: 288



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            ) Case No.: 4:19-cr-312 CDP
                                               )
STEVEN V. STENGER,                             )
                                               )
       Defendant.                              )

                              SENTENCING MEMORANDUM

       COMES NOW Defendant, Steven Stenger (“Stenger”), by and through counsel, files the

following memorandum for sentencing.

                              I. Background

       On April 25, 2019, the government filed a three-count indictment, alleging Stenger

deprived the citizens of St. Louis County of the right to his honest services. See Indictment

[Doc. Text #1]. Eighth days later, Stenger pled guilty to the indictment, pursuant to a written

agreement. See Doc. Text. 22. In the agreement, the parties estimated a total offense level of 21

and anticipated an advisory guideline range of 37 to 46 months. See Plea Agreement at ¶ 13; see

also Presentence Investigation Report at ¶ 8 [hereinafter “PSR”]. The PSR confirms these

estimates. See id. at ¶¶ 88, 92, and 124. For the reasons below, a sentence of 37 months will

prove sufficient, but not greater than necessary, to comply with the purposes of sentencing.

                              II. The Purposes of Sentencing

       There are four purposes of sentencing, retribution, deterrence, incapacitation, and

rehabilitation, see Tapia v. United States, 564 U.S. 319, 325 (2011), and, under 18 U.S.C. §

3553(a), this Court must impose a sentence “sufficient, but not greater than necessary, to comply



                                                1
    Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 2 of 10 PageID #: 289



with [these purposes].”          The United States Sentencing Commission’s (“the Commission”)

Guidelines identify a sentence of between 37 and 46 months as appropriate to meet these purposes

based on the offense and offender facts they consider.1 But the available information and Stenger’s

history and characteristics show the statutory purposes of sentencing do not justify a sentence in

excess of the low-end of this range.

                                             A. Retribution

         Of the purposes of sentencing, retribution is the most difficult to measure. But it is not

altogether immeasurable, and retribution-related factors commonly relied on by courts in similar

cases to justify downward variances and low-end sentences warrant the same sentencing

consideration here.

         First, prior to sentencing, Stenger paid restitution in the amount of $130,000, the full

amount due under the Mandatory Victim Restitution Act. See PSR at ¶ 136. This payment returns

to St. Louis County the funds wrongly paid to John Rallo, see id. at ¶ 70, 136, relieves less culpable

defendants in related cases of the restitution obligation they would otherwise incur, see id. at ¶¶

12-14, and reflects Stenger’s contrition for his misconduct. Post United States v. Booker, 543 U.S.

220 (2005), courts within this district and otherwise have commonly relied on this same ground to

vary downward from the Guidelines, an outcome for which Stenger himself does not argue or ask.

See e.g., United States v. Samuel Glasser, 4:10-CR-283 HEA (E.D. MO 2011) (granting a 15-

month downward variance from the low-end of the Guideline range for a bank fraud defendant

who paid full restitution by sentencing); United States v. Patrick Hogan, 4:12-cr-300 JAR (E.D.

MO 2012) (granting a twelve-month downward variance from the low-end of the Guideline range


1
  These facts include the underlying honest services fraud offense, the monetary loss amount involved in the offense,
Stenger’s aggravated role in the offense, his abuse of a position of public trust, and his criminal history category I
status. See PSR at ¶¶ 78, 79, 81-82, 90-94.


                                                          2
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 3 of 10 PageID #: 290



for a conspiracy to commit mail fraud defendant who paid full restitution by sentencing); Parry v.

United States, 2018 WL 189271 at *2, *4 (D. MD. 2018) (granting a nine-month downward

variance from the low-end of the Guideline range for a wire fraud and money laundering defendant

who cooperated with the victim and paid full restitution by sentencing); United States v. Curry,

523 F.3d 436, 439-440 (4th Cir. 2008) (affirming a five-month downward variance from the low-

end of the Guideline range for a mail and wire fraud defendant who a paid full restitution by

sentencing); United States v. Devoy, 2005 WL 1563337, *1, *4-*5 (E.D. Wisc. 2005) (granting a

six-month downward variance from the low-end of the Guideline range for mail and wire fraud

defendant who paid full restitution by sentencing).

       Second, Stenger accepted responsibility early on, pled guilty within eight days of his

indictment, and worked towards resolution of his case well before he was indicted – steps that

reflect his regret and spared the government scarce prosecutorial resources. See Margareth

Etienne, 78 N.Y.U. L. Rev. 2103, 2160 “(2001) Remorse, Responsibility, And Regulating

Advocacy: Making Defendants Pay For The Sins Of Their Lawyers (“[T]he swift and efficient

resolution of cases is a worthy goal that [] leads to the significant improvement of a criminal justice

system that already is bogged down with needless bureaucracy. Frivolity, delay, and hindrance of

the administration of justice are not without heavy costs.”).

       Third, Stenger relinquished his position as St. Louis County Executive on the day his

indictment was unsealed, surrendered his Missouri law license on the day he pled guilty, and

surrendered his Illinois license less than 30 days later. In addition, ten days after he pled guilty,

he notified the Missouri State Board of Accountancy (“the Board”) of his indictment and guilty

plea, and he expects the Board to act against his license at its next meeting. Each of these acts

reveals Stenger’s recognition of his own wrongdoing and saved St. Louis County, its citizens, and



                                                  3
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 4 of 10 PageID #: 291



multiple State boards the unnecessary expenditure of time, energy, and money. Moreover, the

consequences of these acts will reverberate well into the future, and, among other things, affect

Stenger’s capacity to earn an income generally and provide for his family in particular – an

additional punishment not contemplated by the Guidelines, whether one thinks this added

punishment appropriate or not.

        In sum, a low-end sentence will (1) give equal and appropriate consideration to

retribution-related factors commonly relied on by courts in similar cases to justify downward

variances and low-end sentences and (2) encourage future defendants to accept responsibility

quickly and mitigate their offense harms.

                                      B. Deterrence

       General deterrence does not justify a sentence in excess of 37 months. In fact, “[l]ittle

credible evidence” suggests increases in sentence severity reduce crime through general

deterrence. See e.g., United States v. Yeaman, 248 F.3d 223, 238 (3rd Cir. 2001) (“It is widely

recognized that the duration of incarceration provides little or no general deterrence for white

collar crimes.”) (citation omitted) (emphasis in the original); see also Cheryl Marie Webster and

Anthony N. Doob, Searching for Sasquatch: Deterrence of Crime through Sentence Severity,

The Oxford Handbook of Sentencing and Corrections, p. 174-175, Oxford University Press

(2012) (“Despite enormous research efforts, no credible consistent body of evidence has been

found to support the conclusion that harsher sentences (within ranges conceivable in Western

democracies) achieve marginal deterrent effects on crime.”);Valerie Wright, Ph.D., Research

Analyst, The Sentencing Project, Deterrence in Criminal Justice: Evaluating Certainty Versus

Severity of Punishment at 9 (2010) (“Existing evidence does not support any significant public

safety benefit of the practice of increasing the severity of sentences by imposing longer prison



                                                 4
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 5 of 10 PageID #: 292



terms. In fact, research findings imply that increasingly lengthy prison terms are

counterproductive.”); Anthony N. Doob, Cheryl Marie Webster and Rosemary Gartner, Issues

Related to Harsh Sentences and Mandatory Minimum Sentences: General Deterrence and

Incapacitation, at A-3, University of Toronto, Centre for Criminology & Social Studies, (2014)

(“At this point, we think it fair to say that we know of no reputable criminologist who has looked

carefully at the overall body of research literature on ‘deterrence through sentencing’ who

believes that crime rates will be reduced, through deterrence, by raising the severity of sentences

handed down in criminal courts.”); Michael Tonry, Learning from the Limitations of Deterrence

Research, Chicago Journals, Crime and Justice, Vol. 37, No. 1, University of Chicago Press

(2008), pp 301-302 (“It is unclear to me which is more surprising: that so little credible evidence

exists that criminal behavior is much affected by changes in punishment policies or that policy

makers continue to believe that policy changes significantly affect behavior and that research

continues to test for their crime-preventive effects.”)

          “Three National Academy of Science panels, all appointed by Republican presidents,

[have] reached [this] conclusion, as has every major survey of the evidence.” Michael Tonry,

Purposes and Functions of Sentencing, 34 Crime and Justice: A Review of Research 28-29

(2006).

          Research abroad has concluded the same, see e.g., Andrew Von Hirsch, et. al.,

Cambridge University, Criminal Deterrence and Sentence Severity: An Analysis of Recent

Research (1999) (finding no data to support a statistically significant correlation between

increases in sentence severity and crime rate reductions); see also David Farrington, et al.,

Changes in Crime and Punishment in America, England, and Sweden between the 1980s and the

1990s, Studies in Crime Prevention, 3:104-131 (1994) (comparing crime and punishment trends



                                                  5
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 6 of 10 PageID #: 293



in the United States, England, and Sweden and failing to detect any decrease in crime rates as a

result of increases in sentence severity), as has more recent research published in Federal

Probation. See e.g., Kelli D. Tomlinson, An Examination of Deterrence Theory: Where do We

Stand?, 8-Dec. Fed. Probation 33 (2016) (concluding “non-legal factors, such as marriage,

employment, peers, morality, disapproval from loved ones, ostracism, and shame, hav[e] more

impact on conformity than do sanctions and threats.”).

       In short, no evidence indicates that a sentence in excess of 37 months will better promote

the purpose of general deterrence than will a sentence of 37 months.

                                       C. Incapacitation

       Incapacitation does not justify a sentence greater than 37 months either. Stenger’s

criminal history category I status reflects his reduced re-offense risk relative to similarly situated

offenders in all other criminal history categories. See United States Sentencing Commission,

Measuring Recidivism: The Criminal History Computation of the Federal Sentencing

Guidelines, pp. 28-30 (May 2004) [hereinafter “Measuring Recidivism”]. But his re-offense risk

is lower than most criminal history category I offenders, as well. Stenger is a married 47-year-

old with a college education and a longtime history of employment. See PSR at ¶¶ 95, 96, 105-

108, 117-115. The Guidelines’ criminal history computation excludes these variables from its

calculus. See generally, Measuring Recidivism. Yet, according to the Commission, they

strongly correlate with reduced re-offense rates, see id. at 28-30 (noting older offenders are less

likely to re-offend than younger offenders, offenders with more education are less likely to re-

offend than offenders with less education, offenders employed in the year prior to their offense

are less likely to re-offend than offenders without such employment, and married and are less

likely to re-offend than offenders who have never married) and distinguish Stenger as



                                                  6
    Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 7 of 10 PageID #: 294



substantially less likely to re-offend than most of his criminal history category I

counterparts. See id. Stenger’s status as a true “first offender”2 does the same and, in the words

of the Commission, places him among the “federal offenders who are the least likely to

reoffend.” Recidivism and The “First Offender”: A Component of the Fifteen Year Report on

the United States Sentencing Commission's Legislative Mandate at 17.

                                            D. Rehabilitation

         Stenger has several rehabilitative needs. See PSR at ¶¶ 101-104. But those needs do not

justify a sentence beyond 37 months. Indeed, most research indicates that rehabilitative services

are best delivered within a community setting, rather than a setting of confinement. See e.g.,

Washington State Institute for Public Policy: Evidence-Based Public Policy Options to Reduce

Future Prison Construction, Criminal Justice Costs, and Crime Rates, Exh. 4 at 9 (October

2006) (finding rehabilitative services delivered in non-custodial settings reduce recidivism rates

at greater rates than do services delivered in custodial settings); see also Bruce P. Archibald, Let

My People Go: Human Capital Investment And Community Capacity Building via

Meta/Regulation in a Deliberative Democracy–A Modest Contribution for Criminal Law and

Restorative Justice, 16 Cardozo J. Int’l & Comp. L. 1 at 79 (2011) (noting imprisonment isolates

offenders from regular social interactions, inhibits their capacity to interact positively with well-

integrated members of society, and disrupts family relationships).

         More importantly, under existing precedent, courts cannot lengthen a term of

imprisonment to promote a defendant’s rehabilitation. See Tapia v. United States, 564 U.S. 319,


2
   The term “first offender” includes offenders with one or more prior arrests. It excludes offenders with one or
more prior convictions. See Recidivism and The “First Offender”: A Component of the Fifteen Year Report on the
United States Sentencing Commission's Legislative Mandate, Introduction (May 2004). Most Criminal History
Category I offenders have one or more prior convictions and are not first-offenders. See id. at 17. Stenger has no
prior convictions or arrests. See PSR at ¶¶ 90-94.


                                                         7
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 8 of 10 PageID #: 295



335 (2011) (“As we have held, a court may not impose or lengthen a prison sentence to enable an

offender to compete a treatment program or otherwise to promote rehabilitation.”). They can and

should, however, impose supervised release conditions to further rehabilitative needs where

appropriate. See 18 U.S.C. § 3583 (instructing courts to consider a defendant’s rehabilitative

needs in determining the conditions of supervised release to impose).

                               III. History and Characteristics

       Stenger is 47 years-old and was born to a working-class South St. Louis family. See PSR

at ¶ 95. His father worked as a lineman for Southwestern Bell and died three years ago after a

long battle with depression and dementia. See id. His mother, who raised the couple’s children,

passed five years earlier from cancer. See id. Stenger has three siblings, all of whom live and

work in the St. Louis area. See id. Stenger and his siblings are close, just as he is with his

extended family, who describe him as thoughtful, generous, and kind. See Sentencing Letters.

       From high school on, Stenger worked ordinary jobs to pay his way through higher

education. See id. In 1998, he started a law firm with two partners. See PSR at ¶¶ 107, 117.

By all accounts, he served his clients well, took pro bono matters regularly, and gave his time

and assistance to family, friends, and strangers alike. See Sentencing Letters. The firm he

started grew and continues to this day, though without his further participation. See id.

       In 2009, Stenger married his wife, Allison. They have two children in common, ages

three and five, and a third child who they will welcome into their family in September. See PSR

at ¶ 97. Allison remains supportive of her husband and an extended family will assist her while

Stenger serves his sentence.

       In 2014, Stenger left his firm to run for St. Louis County Executive. In that office, he

made choices that violated federal law, abused the trust of his constituents, and adversely



                                                  8
 Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 9 of 10 PageID #: 296



affected County government. This Court will sentence him for those wrongs. Yet, in that same

time, his administration made positive contributions to the community. Among other things, it

initiated a program to allow doctors and pharmacists to share patient histories and thus reduce

the risk of opioid over-prescription. To date, the program covers some 80 percent of the State’s

population. It advocated to enact a half-cent sales tax to raise revenue for St. Louis County

police and public safety. The County uses the revenue it continues to raise from this tax to add

staff to its police force, implement community policing, increase officer pay, and buy new

technologies like dash- and bodycams. It helped expand a federally funded summer food

program for children 18 years of age and younger and opened the Castle Point Community

Center with a math and science camp. It also led the effort to reform the County pension fund

and reduce its reliance on general revenue by an anticipated tens-of-millions in the years to

come. In addition, it assisted institutions like the University of Missouri at St. Louis to secure a

$4.5 million grant to bring about criminal justice reform - an effort that has so far resulted in an

approximate 22 percent reduction in the County Jail population between July 2018 and May

2019. These contributions also comprise a part of Stenger’s 47-year history should figure into

this Court’s § 3553(a) analysis.

                               V. Conclusion

       The Guidelines advise a sentence of 37 to 46 months. But the purposes of sentencing do

not justify a sentence in excess of the Guidelines minimum. Retribution-related factors

commonly relied on by courts in similar cases to justify downward variances and low-end

sentences also warrant a low-end sentence here and, on the data, no other statutory purpose of

sentencing justifies a sentence greater than 37 months.




                                                  9
Case: 4:19-cr-00312-CDP Doc. #: 46 Filed: 08/04/19 Page: 10 of 10 PageID #: 297



       In addition, Stenger’s offense has cost him much, well beyond that which the Guidelines

contemplate, even if in part those costs are warranted. He has lost the livelihood he worked his

way through school to earn, is the subject of public opprobrium, and is an object of regular

public scorn - some based on fact, but some most assuredly not.

       Moreover, though his offense is serious, on balance, Stenger has lived a pro-social,

productive, and positive life in which he has done more good than harm in both his personal and

professional lives.

       For these reasons among others, a sentence of 37 months imprisonment in the Bureau of

Prisons, two years of supervised release, restitution in the amount of $130,000, and a mandatory

special assessment of $300 will better comply with the purposes of sentencing, the mandate of 18

U.S.C. § 3553(a), and the individualized form of sentencing envision by United States v. Booker

than will a sentence of 38 months or more.




                                             Respectfully submitted,

                                      By:    /s/ Adam D. Fein_______________
                                             ADAM D. FEIN, #52255 MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 130
                                             Clayton, Missouri 63105
                                             (314) 862-4332/Facsimile (314) 862-8050
                                             Email: afein@rsflawfirm.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.


                                                10
